Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kibsgaard U.S. 2016/0123304 in view of Hofmann DE 102014213834.
Re clm 18, Kibsgaard discloses a method comprising: providing a roller bearing (Fig. 2) comprising an outer ring (17), an inner ring (16 or 22) and at least one row of rollers (18s) arranged between the outer ring and the inner ring, mounting at least one optical fiber cable (19) having a Bragg grating ([0025]) to the outer ring or the inner ring, detecting a signal produced by forces acting on the at least one optical fiber cable ([0005]); and using the signal to determine a load or a preload on the roller bearing ([0023]-[0025]).
Kibsgaard does not disclose adjusting a preload of the roller bearing during an installation of the roller bearing, and detecting the signal during the adjusting.
Hofmann discloses using a sensor to detect the bearing force during the mounting of the rolling bearing (page 2: lines 30-40, 45-48; page 3: lines 24-28) for the purpose of providing the correct adjust to the preload force (page 2: lines 22-23).
It would have been obvious to one of ordinary skill in the art to modify Kibsgaard and use the sensor of Kibsgaard to allow for adjusting a preload of the roller bearing during an installation of the roller bearing, and detecting the signal during the adjusting for the purpose of providing the correct adjust to the preload force.
	Re clm 20, Kibsgaard further discloses monitoring the preload ([0033]), and generating an alarm when the monitored preload deviates from a predetermined preload ([0033]).

Allowable Subject Matter
Claims 1-3, 6-15, 17 and 22-25 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 18 and 20  have been considered but are moot because of the new ground of rejection.
Newly cited prior art reference Hofmann has been added to the rejection of claims 18 and 20 to teach adjusting the preload using reading from a load sensor.  
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656